Citation Nr: 0410380	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  99-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable evaluation for the 
residuals of the service-connected traumatic laceration of the 
tongue.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1975 to October 
1977.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Pittsburgh, Pennsylvania Regional Office (RO).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) explained that there 
was a legal distinction between a claim for an "original" rating 
and an "increased" rating claim.  In light of the aforestated 
procedural history and the legal distinction in Fenderson, the 
Board has reframed the tongue and headache disability rating 
appellate issues as set forth on the title page of this decision.

In November 2003, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  

This case was remanded in February 2001 and March 2003 for further 
development.  The case has been returned to the Board.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the claims on appeal has been obtained by the RO.

2.  The evidence of record shows that the veteran's tongue 
disability is currently manifested by a swollen tongue in the 
mornings, the reported inability to drink Coke, Pepsi, lemon juice 
and orange juice because of a painful feeling, and some pain 
swallowing.  The evidence of record does not show loss of whole or 
part of the tongue with marked speech impairment.  There is no 
disfigurement or limitation of mastication.

3.  The veteran's head disability is currently manifested by 
subjective complaints of headaches and sharp stabbing 
frontocentral pain spasms.  No neurologic deficits associated with 
the service-connected headaches are shown, and the current 
objective medical evidence does not demonstrate that the veteran's 
disability is currently manifested by the requisite diagnosis of 
multi-infarct dementia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
residuals of the service-connected traumatic laceration of the 
tongue, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 7200, 7202, 7800, 9900-9916 (2003).  

2.  The criteria for an initial rating in excess of 10 percent for 
service-connected headaches, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.124a, 4.130, 
Codes 8045, 9304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case it was essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
should be provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  Thus, 
preadjudication notice was not provided nor was it possible.  The 
Court decision did not contain a remedy under such facts, and 
there appears to be no efficient remedy evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that there 
is additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  As such, 
there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to cause 
injury to the claimant.  As such, the Board concludes that any 
such error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In the present case a service connection application was received 
on January 1978.  Thereafter, in a rating decision dated in May 
1978, the issue of entitlement to service connection for lacerated 
tongue was denied.  

The AOJ, in correspondence dated April 2001, May 2001 and March 
2002, provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his or her possession that 
pertains to the claim.  The provisions of the VCAA were 
subsequently provided to the veteran in the September 2002 and 
January 2004 supplemental statements of the case (SSOCs).  

As noted, because the VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. 412 at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter which under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. 412 at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in April 2001, May 2001 and March 
2002 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, the 
September 2002 and the January 2004 SSOCs informed the claimant of 
the VCAA provisions and the claimant has not submitted additional 
evidence and argument in support of his claim, or responded to VA 
notices.  Thus, while not specifically told to submit all evidence 
he might have, it appears he has done so.  There is no suggestion 
or evidence that any additional notice would provide any 
additional pertinent evidence.  Finally, disability ratings are 
based on more recent evidence on file, so it is unlikely there 
would be additional pertinent evidence that could be identified.

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

B.  Disability Ratings  

Disability evaluations are determined by application of a schedule 
of ratings, which is based on average impairment of earning 
capacity under the VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The Board will consider appellant's service-connected tongue and 
headache disabilities on appeal in the context of the total 
history of those disabilities, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Rating disabilities is not an exact science, as indicated by the 
Schedule for Rating Disabilities: "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disabilities."  38 C.F.R. § 4.1.  


C.  Analysis  

I.  Entitlement to an initial compensable evaluation for the 
service-connected traumatic laceration of the tongue  

The veteran claims that an increased evaluation is warranted for 
the residuals of his service-connected traumatic laceration of his 
tongue, which has been assigned a noncompensable evaluation under 
Diagnostic Code 7200 (2003).  VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.114, Diagnostic Code 7200, provides 
that mouth injuries are rated on the basis of resulting 
disfigurement and impairment of masticatory function.  

Under Diagnostic Code 7202, loss of whole or part of the tongue 
with marked speech impairment warrants a 30 percent disability 
rating.  A 60 percent disability rating requires loss of whole or 
part of the tongue one-half or more.  A 100 percent disability 
rating requires loss of whole or part of tongue with inability to 
communicate by speech.  38 C.F.R. § 4.114, Diagnostic Code 7202 
(2003).  

The veteran's service medical records show that on separation 
examination of July 1977, he reported laceration of the lip and 
tongue.  The veteran's service medical records show that he was 
treated for lacerations of his tongue.  A February 1976 report 
showed that the veteran's dorsum tongue wound was debrided and 
closed.  A March 1976 report showed that the veteran's laceration 
was completely healed; swelling resolved; and he had a full range 
of motion of his tongue and mandible.  

An MRI of the jaw dated June 1999 showed that the veteran had an 
old healed fracture of the right zygomatic arch, with small 
metallic fixating plate and seven fixating metallic screws in 
place.  There was no evidence of recent fracture.  

On VA examination of June 1999 of the mouth, the veteran reported 
that while in service he fell asleep behind the wheel of a car and 
was involved in a motor vehicle accident and sustained a loss of 
consciousness.  He reported that he suffered a tongue laceration 
that was repaired on three separate occasions during his hospital 
stay.  He complained of edema in the evenings.  He did not report 
shortness of breath, any snoring, any non-restorative sleep, but 
he stated that when he woke up in the morning, he saw the 
impression of his teeth in his tongue.  The examination revealed a 
tongue that was freely mobile and there was no absence of part of 
the tongue.  His speech was a little bit slow but intelligible.  
There was an area of rugation on the right side of his tongue that 
may have represented a previous injury, but there was no obvious 
scar of the tongue.  The impression was that the veteran had 
sustained a severe laceration of the tongue in the past and 
nocturnal edema since that time.  The examiner stated that the 
veteran might be experiencing a degree of lymphedema of the tongue 
related to dependent position secondary to severed lymphatic at 
the time of the injury, however there was no evidence of edema 
during this examination.  The veteran denied any difficulty with 
his speech, mastication or his airway, but he stated that he 
occasionally has some slight taste disturbance.  

On general examination of June 1999 it was reported that 
neurologically, the veteran showed numbness of the anterior 2/3 of 
the tongue.  The diagnoses were numbness of the anterior 2/3 of 
the tongue and multiple lacerations of the tongue.

VA ear, nose and throat (ENT) reports of May 2002, June 2002 and 
August 2003 show that the veteran complained of problems with his 
tongue after it had been partially severed during an accident and 
surgically repaired.  

A May 2002 ENT report indicated that an examination of the tongue 
revealed complete mobility in all directions and with no obvious 
articulatory disturbances.  The veteran had no floor of mouth 
lesions and the tongue base was normal to inspection, although 
indirect laryngoscopy was not performed.  He had no cervical 
adenopathy.  

A June 2002 ENT report indicated that that veteran complained of 
discomfort and impairment of mastication or speech.  He had 
difficulty voicing and he reported that he had difficulty 
swallowing because of the pain in his tongue.  On examination the 
veteran was speaking with his teeth clinched, stating that in that 
position his tongue mobility was minimized and therefore less 
uncomfortable.  He was able to open his mouth, however initially 
there was some decreased mouth opening.  He had poor dentition.  
The veteran had irregularities of the dorsum of the tongue, 
however these were throughout the tongue even in the area 
posterior to the area of dentition.  A flexible fiberoptic 
laryngoscopy was performed revealing slight posterior laryngeal 
edema.  The veteran's vocal cords appeared to be normal.  The 
impression was that the veteran had a large tongue and that he had 
an unusual complaint of edematous tongue.  There was no 
physiological correlation with discomfort or pain on the dorsum of 
his tongue.  The lateral discomfort was mainly due to poor 
dentition and the trauma secondary to this on his tongue.  The 
examiner reported that there was no history of hereditary neurotic 
angioedema or any evidence of other allergic type disorders, which 
would lead to the complaints.  The examiner opined that there was 
no evidence to that the veteran's complaints or discomfort was 
related in anyway to his original laceration of his tongue while 
in service.  

An August 2003 ENT report revealed that on examination of the 
veteran's oral cavity, it appeared that he had irregularity at the 
dorsum of tongue, however the examiner did not see an actual 
laceration site that was previously sutured.  The examiner 
reported that the veteran had an elongated uvula, which did not 
cause him any problems.  There were no lesions in the veteran's 
hypopharynx, his supraglottis or larynx.  The impression was that 
the veteran had a somewhat larger elongated uvula, however this 
was well within the range of normal.  

At a hearing dated November 2003, the veteran reported that his 
tongue had been repaired three times.  He reported that it 
bothered him in the mornings and he could not eat anything because 
his tongue was swollen.  He reported that he could start eating 
after a couple of hours.  He also reported that he could not drink 
Coke, Pepsi, lemon juice or orange juice because it had a bite to 
it like hot sauce and it was painful.  

The evidence of record shows that the veteran's traumatic 
laceration of his tongue is currently manifested by a swollen 
tongue in the mornings, the inability to drink Coke, Pepsi, lemon 
juice and orange juice because of a painful feeling, and some pain 
swallowing.  While the veteran has reported discomfort and 
impairment of mastication or speech, a June 1999 VA examination 
reported that the veteran denied any difficulty with his speech, 
mastication or his air.  

Additionally, a VA ENT report of June 2002 reported that the 
veteran had a large tongue and an unusual complaint of edematous 
tongue.  There was no physiological correlation with discomfort or 
pain on the dorsum of his tongue.  The lateral discomfort was 
mainly due to poor dentition and the trauma secondary to this on 
to his tongue.  The examiner opined that there was no evidence to 
that the veteran's complaints or discomfort was related in anyway 
to his original laceration of his tongue while in service.  
Additionally, an August 2003 ENT report revealed that the veteran 
had an elongated uvula, which did not cause the veteran and 
problems.  

The Board has considered Diagnostic Codes 7200 and all potentially 
applicable diagnostic codes relating to the mouth disfigurement 
and impairment of masticatory function, including 9900-9916.  
Moreover, loss of whole or part of the tongue with marked speech 
impairment has not been diagnosed to warrant a 30 percent 
disability rating under Diagnostic Code 7202.  Essentially, the 
Board finds that there is no objective evidence that shows that 
the veteran's traumatic laceration of the tongue creates 
functional impairment to the extent that a compensable rating is 
warranted.  As such, the claim must be denied.  

In addition, the Board has considered the provisions of Diagnostic 
Code 7800 concerning disfiguring scarring.  There is no evidence 
of disfigurement as set out in that code, thus there is no basis 
for a 10 percent rating under that Code.

Finally, the Board notes that this is the initial rating of the 
veteran's laceration of the tongue, and therefore, with respect to 
the "staging" of ratings, the Board finds that the subjective and 
objective evidence does not meet or approximate the criteria for a 
compensable evaluation for traumatic lacerations of the tongue at 
any time following the effective date of the assignment of the 
current 0 percent evaluation.  Fenderson v. West, 12 Vet. App. 119 
(1999).  


II.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected headaches  

The veteran's service-connected headaches are rated on the basis 
of dementia due to head trauma as contemplated in the rating 
schedule contained in 38 C.F.R. § 4.130, Diagnostic Code 9304 
(2003).  Use of this Code is provided for by 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003), which provides that when rating brain 
disease due to trauma, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the Diagnostic 
Codes specifically dealing with such disabilities, with citation 
of a hyphenated Diagnostic Code (e.g., 8045-8207).  For purely 
subjective complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, these symptoms will be 
rated 10 percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 percent 
for brain disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  

Pursuant to Diagnostic Code 9304, a 10 percent rating is to be 
assigned when there is occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent rating is to be assigned when there is 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
depressed mood, anxiety, suspiciousness, panic attacks, chronic 
sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, 
including Diagnostic Codes 9304 (2002).  

The veteran's service medical records are entirely negative for 
complaints or findings associated with headaches.  

On VA general examination of June 1999, the veteran reported that 
he was involved in a motor vehicle accident and he sustained a 
head injury.  He reported that he was unconscious and hospitalized 
for several months.  He complained of chronic headaches.  The 
neurological examination revealed that except for the numbness of 
the veteran's tongue, his cranial nerves were normal.  His sensory 
and motor functions were normal.  It was reported that the veteran 
had a history of polysubstance abuse including cocaine and 
alcohol.  The impression was chronic headaches.  

A neurology report of June 1999 reported that the veteran had a 
history of headaches, which he pinpointed to the center of his 
brain.  He reported that his headaches had been occurring since 
his temporomandibular joint (TMJ) operation about four to five 
years ago and it was antecedent to his motor vehicle accident.  
There was no nausea, vomiting or vertigo and the pain was 
throbbing and constant.  There were no visual disturbances.  He 
also reported a history of drug and alcohol use, which began back 
in the mid-1980s.  On examination the veteran's cranial nerves II 
through XII were intact.  Motor, tone and strength were normal.  
It was reported that the vertex headaches suggested the 
possibility of sphenoid sinus disease.  

On VA examination of July 2002, the veteran reported that he was 
having persistent brief headache spells since his motor vehicle 
accident.  He reported that he had developed brief sharp stabbing 
frontocentral pain spasms lasting only several seconds, occurring 
three to four times a day.  He reported that these spasms caused 
him to freeze in his tracks and he lost consciousness.  The 
veteran did not have any classic migraines stigmata such as 
photophobia, phonophobia or nausea associated with these 
headaches.  The headaches were non-throbbing in quality and were 
more characteristically a brief severe sharp pain sensation.  The 
veteran reported taking Tylenol for his headaches but this did not 
change the headache frequency.  He had no family history of 
headaches or neurologic disease.  It was reported that the veteran 
had neuralgiform facial pain as likely as not associated with his 
motor vehicle accident in service, however his head pain was not 
disabling in anyway.  

At a hearing dated November 2003, the veteran reported that during 
his accident he hit his head on the headrest.  He reported that he 
had headaches from that point on and he was taking medication for 
it.  He reported that as a result of the accident, he was told 
that he had fluid in his brain.  He reported that he had surgery 
and pins were placed in his head.  He also reported taking anti-
seizure medication and migraine medication.  The veteran stated 
that his headaches were worse when he was lying down than when he 
stood up and he had them everyday, at least once a day.  

The current objective medical evidence does not demonstrate that 
the veteran's service-connected headaches are currently manifested 
by the requisite diagnosis of multi-infarct dementia associated 
with his head injury to warrant a rating higher than 10 percent at 
the present time.  His disability is currently manifested by 
subjective complaints of headaches and sharp stabbing 
frontocentral pain spasms.  The veteran did not have any classic 
migraines stigmata such as photophobia, phonophobia or nausea 
associated with these headaches, and there was no vomiting or 
vertigo.  As previously discussed, these subjective symptoms 
warrant a 10 percent evaluation, and no higher, under the 
applicable rating Code.  Therefore, the veteran's claim for an 
increase rating in excess of 10 percent for his service-connected 
headaches must be denied.  

We also find that assignment of a staged rating is not warranted 
in the present case with regard to the rating issue on appeal 
because the 10 percent evaluation for residuals of a head injury 
is based on the most severe disability picture presented by the 
medical evidence associated with the record, which encompassed the 
effective date of the award for service connection for the 
disability to the present time.  

We also find that there is no evidence of an exceptional or 
unusual disability picture presented by the veteran's service-
connected headaches, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  Therefore, we are not required to 
discuss the possible application of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. 
App. 53 (1993).  



ORDER

Entitlement to an initial compensable evaluation for the residuals 
of the service-connected traumatic laceration of the tongue, is 
denied.  

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected headaches, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



